Smith, Justice, delivered the opinion of the Court :(1)  This was an action of assumpsit brought on a bill of exchange, made in the city of New York, and accepted by the defendants, payable in the State of Indiana, and declared on as such. One of the defendants was arrested on a capias ad respondendum, issued out of the Circuit Court of the county of Cook. The other defendant was not found. There is but one count in the declaration, and that is on the acceptance of the bill, by the defendants, payable in the State of Indiana. The defendant on whom the process was served, pleaded in abatement to the jurisdiction of the Court; and that is the single point presented for consideration. It is assumed in support of the plea, which the Circuit Court of Cook county sustained, on a demurrer to it, that the Circuit Court had no jurisdiction whatever over the cause of action ; because the cause of action did not arise in the county of Cook, and that the jurisdiction of the Court is, in such cases, bound by its territorial limits ; and although the defendant was within its acknowledged territorial jurisdiction, still it is urged that the Circuit Court had no jurisdiction over the subject matter of the cause of action. To determine this question, which reaches, it would seem, to all transitory actions, which may be brought in the Circuit Courts of the State, and which therefore involves a question of vast magnitude, in reference to cases antecedently had, as well as those to be prosecuted hereafter, it will be necessary to consider the jurisdiction conferred on the Circuit Courts by statute ; and the exposition that has been given to their jurisdiction, under the laws conferring their jurisdiction, and the practice bad in reference thereto. From the 31st of March, 1819, to the act of the 23d January, 1829, the jurisdiction conferred by statute has been uniformly the same ; and is contained in the following language, “ and the said Circuit Courts shall be holden at the respective court houses of said counties, and the said justices respectively, in their respective circuits, shall have jurisdiction over all causes, matters, and things, at common law, and in chancery, arising in each of the counties in their respective circuits, where the debt or demand shall exceed the sum of twenty dollars.”(1)  It is insisted, that inasmuch as the cause of action did not, in a technical sense, originate in the county of Cook, it not being the place where the contract arose, or was created, that therefore it cannot be said to be a case of contract arising within the jurisdiction of the Court ; and that consequently, it has not jurisdiction of the cause. If this be true, then the Circuit Courts of the State are ousted of all jurisdiction whatever in personal actions, where the cause does not so arise, although they are transitory in their character. It is conceded that the ordinary signification of the language used, would import that the jurisdiction is confined, in civil cases, to causes of action originating in the county where the Court sits. Yet this surely could not have been the intention of the legislature ; because of the clear and manifest injustice, such a construction must inevitably produce. It would cut off all remedy for the collection of debts created elsewhere, than in the county of the residence of the person contracting ; and wholly exempt those who contracted out of the State, from being amenable to the process of our courts. A moment’s consideration will show, that a construction which involves such consequences, ought not to be imputed to the legislative department. It would at once directly conflict with the 12th section of the 8th article of the Constitution of this State, which declares, “ that every person within the State ought to find a certain remedy in the laws, for all injuries or wrongs, which he may receive in his person, property, or character.” It must, therefore, receive such a reasonable interpretation, as will best conduce to the attainment of the object the legislature had in view, without doing violence to the language used, and the objects contemplated. We are justified in the assertion, that the framers of the law intended to convey a jurisdiction, in civil cases, over all transitory actions, where the party comes within the territorial limits of its jurisdiction, considering that the cause of action would arise wherever the person of the party was found. This construction is reconcilable with the intent and object in view, at the passage of the acts creating the jurisdiction ; and is conformable to the universal practice which has obtained in the Circuit Courts ever since their creation. This construction is moreover directly fortified by a provision in the first section of an act concerning practice in the courts of law of this State, which declares, “ that it shall not be lawful for any plaintiff to sue a defendant out of the county where the latter resides, or may be found, except in cases where the debt, contract, or cause of action accrued in the county of the plaintiff, or where the contract may have been specifically made payable. ”(1)  The object of this act was to restrain a previous practice, which had obtained, of sending process from one county to another, to bring the defendant into a county where he did not reside, and was productive of much oppression. But we find in the words, “ or may be found,” a direct recognition of the right to arrest or serve a party with process, issuing out of the Circuit Court of any county, into which the party shall come and may be found. It is a clear recognition of the right to prosecute a party, on a cause of action transitory in its nature, in the Circuit Courts of any county whenever that party may be found within its territorial jurisdiction. Every argument which supports this construction is in favor of common right; all others that oppose it, appear to have their origin in injustice and error. The Circuit Courts are courts of general original jurisdiction, and are exclusively vested with jurisdiction, in civil cases, except those of justices of the peace, whose jurisdiction is limited to sums of one hundred dollars. If they have not jurisdiction, then, in all cases exceeding that sum, there is no remedy. Such a condition of the law cannot be for a moment supposed ; and the extraordinary results which would flow from such a state of the law, sufficiently admonishes us of the dangers which would arise from sustaining the judgment in this case. Under these views, we cannot hesitate to reverse the judgment, and remand the cause for further proceedings, with costs of suit. Judgment reversed. Note. See Beaubien v. Brinckerhoff, and note, Ante 274.   Wilson, Chief Justice, was not present on the argument of this cause.    R. L 151 - 2 ; Gale’s Stat. 171.    R. L. 145 ; Gale’s Stat. 166.